NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3867
                                      ___________

                    DORIS J. HARMAN; JAMES D. HARMAN;
                 CITIZENS WATER COMPANY OF SPRING GLEN,

                                                 Appellants

                                            v.

                  PAUL J. DATTE; HEGINS HUBLEY AUTHORITY
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 09-cv-02398)
                    District Judge: Honorable Richard P. Conaboy
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 13, 2011

           Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                             (Opinion filed: May 17, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Doris and James Harman, proceeding pro se, appeal an order of the United States

District Court for the Middle District of Pennsylvania granting motions to dismiss their
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons that

follow, we will affirm the judgment of the District Court.1

       In their complaint, the Harmans alleged that that the Hegins Hubley Authority, a

public water company, and its attorney, Paul Datte, disconnected the main water line

between Citizens Water Company and the village of Spring Glen, Pennsylvania,

requiring the Harmans to supply water from an alternate source to a property they owned

and rented to two families. The Harmans claimed the Authority and Datte breached a

verbal agreement not to cut Citizen Water Company’s lines and stated that the lack of

water supply resulted in a loss of rental income and other expenses.

       The Harmans further alleged that the Authority and Datte filed a lien against their

property in connection with unpaid water and sewer bills. The Harmans averred that they

did not use any water and that the lien resulted in their property being sold at a sheriff’s

sale. The Harmans further alleged that the Authority and Datte discriminated against

them because, while others also received “bogus bills,” only their property was sold at a

sheriff’s sale. Finally, the Harmans averred that the Authority and Datte have used the

United States mail to defraud them out of the right to defend themselves in a legal action

by sending documents to a false address.


       1
        Mr. Harman also filed an appeal on behalf of Citizens Water Company. Mr.
Harman, however, is not an attorney and may not represent this entity. Simbraw, Inc. v.
United States, 367 F.2d 373 (3d Cir. 1966) (per curiam). The Court previously directed
that an attorney enter an appearance on behalf of Citizens Water Company or the appeal
would be dismissed as to this party. As no attorney has entered an appearance, Citizens
Water Company is dismissed as a party to this appeal.
                                              2
       Although their legal claims are not entirely clear, the Harmans cited several

statutes in their complaint, including 28 U.S.C. § 1361, 18 U.S.C. § 1341, and 18 U.S.C.

§ 1968. They also mentioned the Fourteenth Amendment. As relief, the Harmans sought

$2,000,000 plus punitive damages.

       The Authority and Datte filed motions to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). The Magistrate Judge recommended that the

District Court grant the motions. The Magistrate Judge explained that, to the extent

Harman sought mandamus relief pursuant to 28 U.S.C. § 1361, the District Court lacks

authority to issue such relief against the defendants, who are not United States employees

or officials. The Magistrate Judge further concluded that Harman has no private right of

action for mail fraud under 18 U.S.C. § 1341 and, to the extent Harman claimed a

violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), only the

Attorney General can pursue the remedies set forth in 18 U.S.C. § 1968. The Magistrate

Judge further found that the Harmans had not properly pleaded a cause of action under

any other provision of RICO. The Magistrate Judge also concluded that the Harmans

failed to state an equal protection claim, a breach of contract claim, a due process claim

based on the alleged denial of water, or a claim based on the alleged fraudulent lien.

       The Harmans filed objections to the report, which did not contest the Magistrate

Judge’s legal conclusions but raised procedural and discovery issues. The District Court

concluded that the objections lacked merit. The District Court also reviewed the

Magistrate Judge’s recommendations for clear error and adopted, as modified, the
                                             3
Magistrate Judge’s report and recommendation to grant the motions to dismiss. This

appeal followed.2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review of the

order granting the motions to dismiss is plenary. Great Western Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010). We review discovery matters for

abuse of discretion. Pacitti v. Macy’s, 193 F.3d 766, 777 (3d Cir. 1999).3

       The Harmans argue on appeal that the District Court erred by failing to issue a

writ of mandamus “at least ordering an investigation into the proven violations[.]”

Appellant’s Br. At 6. We disagree. The District Court properly concluded that such a

remedy was not available because, to the extent they sought mandamus relief in their

complaint, 28 U.S.C. § 1361 only affords a remedy against persons who are employees or

officers of the United States and neither of the defendants fall in these categories.

Stafford v. Briggs, 444 U.S. 527, 535-36 (1980).

       The Harmans further argue that the District Court failed to entertain their amended

complaint, which added Erik Helbing as a defendant. The District Court explained that


       2
        The District Court agreed with the Magistrate Judge’s recommendations to
dismiss the Harmans’ claims but concluded that their equal protection claim should be
dismissed on different grounds than those advanced by the Magistrate Judge. The
Harmans do not pursue this claim on appeal. The District Court also declined to exercise
jurisdiction over the Harmans’ breach of contract claim. This claim is addressed below.
       3
        To the extent plain error review applies to arguments on appeal that are not raised
in objections to a Magistrate Judge’s report, we decline to apply such review here, where
it does not appear the Harmans were warned that a failure to object would result in a
forfeiture of their rights. See Leyva v. Williams, 504 F.3d 357, 364 (3d Cir. 2007).
                                              4
the Magistrate Judge properly treated the Harmans’ filing as a motion to file an amended

complaint naming Helbing as defendant because the time to amend their complaint as a

matter of course had expired. The District Court also agreed with the Magistrate Judge

that allowing the Harmans to amend their complaint would be futile because they had

made no specific allegations against Helbing. The Harmans have not shown that the

District Court erred in treating their filing as a motion to amend their complaint or in

denying the motion.4

       The Harmans also contend that they were denied the ability to conduct discovery

in District Court and prove their claims. As recognized by the District Court, the

Magistrate Judge stayed discovery pending review of the motions to dismiss the

complaint, which are decided on the pleadings. We find no abuse of discretion in this

regard.

       The Harmans further assert that the Authority breached a verbal contract in

terminating the water supply. The District Court declined to exercise supplemental

jurisdiction over a state law breach of contract claim, having dismissed the Harmans’

remaining claims. The District Court did not err and properly dismissed this claim

without prejudice. See 28 U.S.C. § 1367(c).

       Finally, to the extent the Harmans assert in their brief that they should be able to


       4
        In his brief in opposition to Datte’s motion to dismiss, Mr. Harman stated that
Helbing purchased his property at the sheriff’s sale. Although the Harmans assert a
conspiracy existed between Datte and Helbing, they have not stated a claim upon which
relief may be granted.
                                              5
pursue this appeal in the United States Court of Appeals for the Federal Circuit, they are

mistaken. An appeal from a decision of the district court shall be taken to the court of

appeals for the circuit embracing the district. 28 U.S.C. § 1294. The Harmans have not

shown that their appeal falls within the exclusive jurisdiction of the United States Court

of Appeals for the Federal Circuit, as set forth by statute. See 28 U.S.C. § 1291.

        Accordingly, we will affirm the judgment of the District Court.5




        5
            Appellees’ motion to dismiss this appeal for failure to file a brief is denied as
moot.
                                                  6